Citation Nr: 0008942	
Decision Date: 04/03/00    Archive Date: 04/11/00

DOCKET NO.  98-13 768A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona


THE ISSUES

1.  Entitlement to a disability rating in excess of 10 
percent for degenerative joint disease of the lumbar spine.

2.  Entitlement to a disability rating in excess of 10 
percent for degenerative joint disease of the right hip.

3.  Entitlement to a disability rating in excess of 10 
percent for degenerative joint disease of the left hip.

4.  Entitlement to service connection for degenerative joint 
disease of the left shoulder.

5.  Entitlement to service connection for a bilateral ankle 
or tibia disorder.

6.  Entitlement to service connection for fatigue as due to 
undiagnosed illness.



REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

John Kitlas, Associate Counsel


REMAND

The veteran's DD Form 214 shows that he served on active duty 
from May 1979 to May 1996.  Further, this form lists 
approximately three years of prior active service.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a June 1997 rating decision by the Department 
of Veterans Affairs (VA) Regional Office (RO) in Phoenix, 
Arizona, which denied the issues on appeal, among other 
things.

On a VA Form 21-22, Appointment of Veterans Service 
Organization as Claimant's Representative, dated in January 
1996, the veteran designated the Texas Veterans Commission as 
his accredited representative before the VA.  It is noted 
that the veteran's original claim was submitted to the RO in 
Waco, Texas, in June 1996.  However, the veteran moved, at 
which time the matter was transferred to the Phoenix RO.  No 
new representative has been appointed by the veteran, nor 
does it appear that he has ever withdrawn the January 1996 VA 
Form 21-22.  Accordingly, the Texas Veterans Commission 
continues to be recognized as the veteran's accredited 
representative in the instant case.

On his VA Form 9, Appeal to the Board, received in September 
1998, the veteran reported that he desired a personal hearing 
before a Member of the Board at the local VA office 
(hereinafter, Travel Board hearing).  Thereafter, he provided 
testimony at a personal hearing before a Hearing Officer at 
the RO in March 1999.  However, no action appears to have 
been taken with respect to the veteran's request for a Travel 
Board hearing.  In March 2000, the Board sent correspondence 
to the veteran requesting clarification regarding his request 
for a personal hearing before a Member of the Board.  The 
veteran responded later that same month that he still wanted 
a Travel Board hearing.  Since Travel Board hearings are 
scheduled by the RO (See 38 C.F.R. § 20.704(a)), the Board is 
hereby remanding the case for that purpose.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

For the reasons stated above, this case must be REMANDED for 
the following:

The RO should schedule the veteran for a 
hearing before a Member of the Board.  A 
copy of the notice to the veteran of the 
scheduling of such a hearing should be 
placed in the record.

After the veteran has been accorded an opportunity to present 
testimony at a Travel Board hearing, the case should be 
returned to the Board for further appellate consideration, if 
in order.  By this remand, the Board intimates no opinion as 
to any final outcome warranted.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	Gary L. Gick
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1999).


